EXHIBIT 10.26

Compensatory Arrangements with Executive Officers

Base Salary

The current annual base salaries of each of the executive officers of PLC
Systems Inc. (the “Company”) are as follows:

Mark R. Tauscher, President, Chief Executive Officer and Director

 

$

298,314

 

 

 

 

 

James G. Thomasch, Senior Vice President of Finance and Administration, Chief
Financial Officer and Treasurer

 

$

187,285

 

 

 

 

 

Dr. Robert I. Rudko, Chief Scientific Officer

 

$

206,206

 

 

 

 

 

Vincent C. Puglisi, Managing Director, International

 

$

155,324

 

 

 

 

 

Kenneth J. Luppi, Vice President of Operations

 

$

153,486

 

 

Cash Bonus Compensation

The Compensation Committee of the Company’s Board of Directors has not yet
approved the bonus arrangements for its executive officers for 2007.

Other Compensation

Mr. Tauscher and Mr. Thomasch each currently receive an annual car allowance of
$12,000.  Mr. Luppi, Mr. Puglisi and Dr. Rudko each currently receive an annual
car allowance of $6,000.

The Compensation Committee may also, from time to time, award each of the
executive officers compensation in the form of stock options granted under the
Company’s 2005 Stock Incentive Plan.


--------------------------------------------------------------------------------